OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice on June 27,1966 in the First Department and maintained an office for the practice of law in the First Department. There are six complaints pending against respondent in the Departmental Disciplinary Committee alleging fraud and conversion in amounts ranging from $450 to $91,000. Respondent refused totally over an extended period of time to cooperate with the committee in its investigation of these charges and removed himself to California while the charges were under investigation. On March 18, 1983 respondent was arrested on a fugitive warrant from New York. His latest communication to this court was by telegram from the Ventura County Jail requesting an extensive adjournment of the proceedings against him.
*128In view of the serious charges pending against respondent and his continued failure to respond to any of the charges, respondent should be suspended forthwith and until such time as the complaints against him have been finally disposed of, and until further order of this court.
Murphy, P. J., Kupferman, Sandler, Fein and Alexander, JJ., concur.
Motion granted and respondent suspended from practice as an attorney and counselor at law in the State of New York effective April 19, 1983, until such time as the complaints against respondent have been finally disposed of, and until the further order of this court.